— In a divorce action, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Morrison, J.), entered September 9,1982, as continued a prior order of the same court (Geiler, J.), dated July 16, 1981, which, inter alia, directed him to pay $30 per week for the defendant wife’s support and maintenance and to pay carrying charges on the marital residence. Judgment affirmed insofar as appealed from, with costs. The record at bar indicates that the provision of the judgment of divorce from which plaintiff appeals merely continues the temporary provisions for maintenance and payment of the carrying charges on the marital residence pending a hearing to determine the equitable distribution of the marital property and a permanent award of maintenance. Accordingly, plaintiff’s contentions, which are based on the erroneous conclusion that the awards are permanent, are without merit. Gulotta, J. P., O’Connor, Bracken and Brown, JJ., concur.